          Case 1:15-cv-04514-KPF Document 214 Filed 03/25/21 Page 1 of 4
                                                                   Wiggin and Dana LLP                     Paul Tuchmann
                                                                   One Century Tower                       203.498.4336
                                                                   265 Church Street                       203.782.2889 fax
                                                                   New Haven, Connecticut                  ptuchmann@wiggin.com
                                                                   06510
                                                                   www.wiggin.com



VIA ECF and @ Email to Failla_NYSDChambers@nysd.uscourts.gov

March 25, 2021

Hon. Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Claridge Associates, LLC, et al. v. Schepis et al., No. 15-cv-4514-KPF

Dear Judge Failla:

Plaintiffs respectfully file this pre-motion submission requesting a conference to discuss
Plaintiffs’ anticipated motion for sanctions against Defendants for the spoilation of evidence.

Plaintiffs invested millions of dollars in Pursuit Capital Management Fund I, L.P. (the “Fund”),
for which Pursuit Capital Management, LLC (“PCM”) was the general partner until it was
replaced by Northeast following PCM’s 2014 bankruptcy. Defendants Schepis and Canelas
control both PCM and Defendant Northeast Capital Management LLC. Plaintiffs allege that
Defendants breached their fiduciary duties and wrongly enriched themselves by withholding,
diverting, or expending money from the Fund that belonged to Plaintiffs. [Dkt. # 193].

Defendants and related entities have been litigating with Plaintiffs and other Fund investors since
2012.1 Thus, since 2012, even before this lawsuit was filed in June 2015, [Dkt. #1] Defendants
knew or should have known that they had obligations to preserve all potentially relevant
documents in their possession, custody, or control in connection with this Action. See, e.g., In re
Gorsoan Ltd., 2020 WL 3172777, at *8 (S.D.N.Y. June 15, 2020) (setting forth this rule). This
Court has found that Schepis and Canelas were “in privity” with PCM. [Dkt. # 179, p. 15]. As
such, there can be no doubt that Defendants had possession, custody, or control of their own
documents and all documents in the possession, custody, or control of PCM, as well as other
Pursuit-related entities they owned and controlled.

During discovery in the various litigations, Plaintiffs learned that Schepis and Canelas
maintained an undisclosed backup archive system for their pursuitpartners.com e-mails and
Bloomberg messages. At Schepis’ secret instruction, on December 22, 2016 (indisputably after
this lawsuit was filed, as well as others filed by Plaintiffs and Fund investor Alpha Beta), Global
Relay began implementing a document destruction policy that resulted in the complete and

1 Other relevant litigations against Defendants and their related entities include: (1) the 2012 arbitration against
PCM [see Dkt. #193]; (2) PCM’s 2014 bankruptcy and related 2016 adversary proceeding; (3) Claridge Assocs.,
LLC v. Pursuit Partners, LLC, No. FST-CV15-6026069-S (Conn. Super. Ct.) (filed Aug. 2015); and (4) Alpha Beta
Capital, L.P. v. Pursuit Inv. Mgmt., LLC, No. FST-CV15-5014970-S (Conn. Super. Ct.) (filed Sept. 2015).


                                  C O N N E C T I C U T I N E W Y O R K I P H I L A D E L P H I A I WA S H I N G T O N , D C I PA L M B E A C H
         Case 1:15-cv-04514-KPF Document 214 Filed 03/25/21 Page 2 of 4




March 25, 2021
Page 2




permanent destruction of any e-mails and Bloomberg messages then more than three years old,
as well as the ongoing permanent destruction each night of emails newly turning three years old.
As a result, 280,000 emails and 380,000 Bloomberg messages were deleted.

Plaintiffs did not discover this document destruction until early 2019. Even then, a litigation
hold was not instituted for the Global Relay archive until February 13, 2019 (and even then only
upon order of the Delaware bankruptcy court). As a result, all documents pre-dating February 13,
2016, have been deleted from the Global Relay archive. See Ex. 1.

After being confronted with the undisclosed destruction of the Global Relay documents,
Defendants claimed that their live e-mail inboxes contained any emails that would have been
found in the Global Relay archive. This is clearly false. The current Global Relay archive
contains 55,799 emails and 511,510 Bloomberg messages that hit on agreed-upon search terms.
In contrast, only 5,276 emails and zero Bloomberg messages in Defendants’ email boxes hit on
the same search terms. Moreover, the parties conducted a sampling of the email data that still
exists in the Global Relay archive and what exists in the live email inboxes to test this assertion.
The sampling as well as a mere comparison showed that the Global Relay archive and the live e-
mail inboxes have significantly different universes of documents, and that many documents that
were in the Global Relay archive are not in the live e-mail inboxes. The only logical conclusion
is that Defendants intentionally and permanently deleted the only existing copies of emails from
the relevant time period. Further, Defendants do not even claim that they have any other copies
of the deleted Bloomberg messages.

Argument

“Spoliation is the destruction or significant alteration of evidence, or the failure to preserve
property for another's use as evidence in pending or reasonably foreseeable litigation.” West v.
Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999). Courts have “broad discretion”
when sanctioning parties for spoliation of evidence. See id. at 779. To obtain sanctions for the
spoliation of evidence, Plaintiffs must show “(1) that the party having control over the evidence
had an obligation to preserve it at the time it was destroyed; (2) that the records were destroyed
with a culpable state of mind; and (3) that the destroyed evidence was relevant to the party's
claim or defense such that a reasonable trier of fact could find that it would support that claim or
defense.” Klipsch Grp., Inc. v. ePRO E-Commerce Ltd., 880 F.3d 620, 628 (2d Cir. 2018).
Plaintiffs easily satisfy this standard.

As already set out above, since 2012, let alone since the filing of this lawsuit, Defendants were
clearly under an obligation to preserve all potentially relevant sources of documents. It strains
credulity to believe that in December 2016 Defendants—who were operators of a hedge fund
         Case 1:15-cv-04514-KPF Document 214 Filed 03/25/21 Page 3 of 4




March 25, 2021
Page 3




that at one time had hundreds of millions of dollars under management, and had been involved
for years in litigation about the relationship between Plaintiffs and the Pursuit entities—did not
understand this obligation. Next, the circumstances strongly support a finding of intentional and
bad faith destruction. Schepis affirmatively requested that Global Relay implement the document
destruction policy. See Ex. 1, pp. 5-6. Moreover, the timing of the destruction—when multiple
litigations seeking millions of dollars, many of which were in active discovery, were pending and
moving forward—strongly suggests the destruction was done in bad faith. See In re Gorsoan
Ltd., 2020 WL 3172777, at *8 (collecting cases holding that the timing of destruction can allow
the Court to infer bad faith). Indeed, at the time Schepis directed Global Relay to implement the
document destruction policy, various Pursuit entities had already been sanctioned or otherwise
found culpable for discovery violations, including in 2013 decisions in the 2012 AAA arbitration
and an October 14, 2016 order in the Alpha Beta matter. [See Dkt. #193-8, ECF pp. 8, 25, 48-53
of 53]; Ex. 2 (excerpt from Alpha Beta Dkt. #342). Finally, Defendants’ approach to discovery to
date further supports a finding of bad faith. Among other things, in the various litigations
Defendants have refused to produce any documents from the existing Global Relay archive. In
fact, they represented in sworn affidavits that no more responsive documents existed, only to
later produce thousands of pages of documents from their email inboxes–but only upon
Plaintiffs’ discovery of the destruction of Global Relay documents. In short, Defendants’
consistent bad faith approach to discovery strongly suggests that this deletion of documents was
an intentional, bad faith decision.

Finally, the documents destroyed undoubtedly contain information that is relevant to the claims
and defenses in this case. Fed. R. Civ. P. 37(e)(2) expressly recognizes that when a party
intentionally deprives another of discovery, the Court may “presume that the lost information
was unfavorable to the party” who destroyed the documents. Similarly, the destroyed documents
appear to be from before February 13, 2016. Most of the events relevant to this lawsuit took
place before February 13, 2016, and thus the vast majority of relevant emails and Bloomberg
messages would necessarily come from that time period. [Dkt. #193]. Moreover, there were tens
of thousands of hits on search terms in the Global Relay documents that were not destroyed, far
more than in the live email inboxes, strongly suggesting that the deleted pre-February 13, 2016
documents would contain at least as many hits for potentially relevant documents. The only
logical conclusion is that the destroyed documents would be relevant to, and likely would
support, Plaintiffs’ claims.

Under the circumstances, sanctions, including a default judgment, adverse trial inferences,
shifting the burden of proof to Defendants, and/or attorney’s fees and costs are warranted to
ensure that Plaintiffs are not further prejudiced by Defendants’ brazen destruction of evidence.
Plaintiffs seek the Court’s permission to pursue this matter with a motion for sanctions. Plaintiffs
have conferred with Defendants, who oppose any request for sanctions.
         Case 1:15-cv-04514-KPF Document 214 Filed 03/25/21 Page 4 of 4




March 25, 2021
Page 4




Respectfully Submitted

/s/ Paul A. Tuchmann

Paul A. Tuchmann
John M. Doroghazi
Kristyn L. Hansen

Attorneys for Plaintiffs

cc: all counsel of record
